Title: From Thomas Jefferson to Justus Erich Bollmann, 17 October 1804
From: Jefferson, Thomas
To: Bollmann, Justus Erich


               
                  
                     Dear Sir
                  
                  Washington Oct. 17. 04.
               
               Your favor of the 4th. is at hand, and I am glad to hear of the arrival of the wine. the price per bottle is higher indeed than you had expected; but taking size and quality into consideration, it comes welcome. the other kinds of wine, being sweet, are not to the taste of this country, and being so high priced are less desirable: but I have no hesitation at relieving you from them. on any subsequent demand we must caution them not to send what is not ordered. if you will be so good as to send the wines by the first vessel bound to Alexandria, Georgetown or Washington I shall be obliged to you. if to Alexandria, to the address of mr Deblois merchant of that place. in the commencement of the ensuing month I will remit you the amount. if you could advise me how my friend in Hamburg should address himself to obtain the Wine of the quality I had chosen, I should deem it a favor merely as it would enable me to get it through another channel in the event of any accident to you, or of it’s being out of your line of business.
               You once wished to be our Commercial agent in St. Domingo. in the part possessed by the insurgents we are forbidden intercourse. but in the other part, tho’ held by the Spaniards it is for the use of the French & under the controul of their General Ferrand, who wishes us to send an agent to the city of Santo Domingo. we mean to ask mr Pichon’s permission to do so, and if it will suit your views to go there you shall be nominated. be so good as to write me your determination as soon as you can make up your mind, only keeping in view that it all depends on mr Pichon’s permission or connivance. Accept my friendly salutations and respects.
               
                  
                     Th: Jefferson
                  
               
            